Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Michael Bauer is suspended from the practice of law for nine months. Suspension effective October 12, 2006. Respondent Michael Bauer shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension. Fitzgerald and Burke, JJ., took no part.